Name: Council Regulation (EEC) No 1483/79 of 16 July 1979 opening, allocating and providing for the administration of a Community tariff quota of 5*000 head of bulls, cows and heifers, other than those intended for slaughter, of certain Alpine breeds, falling within subheading ex 01.02 A II b) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7 . 79 Official Journal of the European Communities No L 181 / 5 COUNCIL REGULATION (EEC) No 1483/79 of 16 July 1979 opening , allocating and providing for the administration of a Community tariff quota of 5 000 head of bulls , cows and heifers , other than those intended for slaughter, of certain Alpine breeds, falling within subheading ex 01.02 A II b) of the Common Customs Tariff to draw adequate shares from the Community reserve which has been set up ; whereas, in order to reflect as closely as possible the actual trend of the market in question , the initial allocation must be made in proportion to the requirements of each of the Member States concerned, calculated in accordance with statis ­ tical data concerning imports from third countries during a representative reference period and with economic prospects for the quota period in question ; Whereas , since the animals in question belong to certain specific breeds which are not specified as such in the statistical nomenclatures of the Member States, no data on imports provided by the Member States could be considered to be sufficiently accurate and representative to be used as a basis for the allocation in question ; whereas the extent to which Community tariff quotas for those animals, in the Community as originally constituted , have been exhausted, and the estimates made by certain Member States, enable the requirements of each of them as regards imports from third countries for the quota period envisaged to be assessed as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, the European Economic Community under ­ took within the framework of GATT to open an annual Community tariff quota of 5 000 head at a duty of 4 % for bulls , cows and heifers, other than those intended for slaughter, of certain Alpine breeds, falling within subheading ex 01.02 A II b) of the Common Customs Tariff ; whereas eligibility for such quota is subject to submission of the following docu ­ ments :  bulls : 8 pedigree certificate ,  female animals : pedigree certificate or certificate of registration in the herdbook, certifying purity of breed ; Whereas the abovementioned tariff quota for the period 1 July 1979 to 30 June 1980 should , therefore , be opened at a duty of 4 % ; Whereas, it is in particular necessary to ensure equal and continuous access for all Community importers to the abovementioned quota , and the uninterrupted application of the quota duties to all imports of the animals in question until the quota is exhausted ; whereas, having regard to the principles defined above , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas possibilities for the use of such Alpine breeds are , however, limited by special factors, both geographical and zootechnical ; whereas the Benelux countries and Denmark do not have regions suitable for breeding this kind of cattle ; whereas, however, in view of such special factors, the Community nature of the tariff quota in question should be preserved by making provision for require ­ ments which may arise in these Member States ; whereas to this end , these Member States may proceed Germany France Italy 250 head , 120 head , I 630 head ; whereas the needs of the United Kingdom and Ireland may, in the absence of precise information , be assessed at 75 and 25 head respectively ; Whereas, in order to take into account the possible trend of imports of the aforementioned animals into the said Member States, the quota amount of 5 000 head should be divided into two parts, the first part being allocated among certain Member States, the second forming a reserve intended subsequently to cover the requirements of these Member States when their initial shares are exhausted and requirements which may arise within other Member States ; whereas in order to ensure a certain degree of security for importers in the aforementioned Member States, the first part of the Community quota should be deter ­ mined at a comparatively high level which under the present circumstances may be about 70 % of the quota amount ; No L 181 /6 Official Journal of the European Communities 18 . 7 . 79 Whereas, the initial shares of those Member States may be used up more or less rapidly ; whereas, in order to take this fact into account and avoid any break in continuity, it is important that that Member State having used up almost the whole of its initial share should draw an additional share from the reserve ; whereas this must be done by each of these Member States as and when each of its additional shares is almost entirely used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be available until the end of the quota period ; whereas such method of adminis ­ tration calls for close cooperation between Member States and the Commission , which must, in particular, be able to observe the extent to which the quota amounts are used and inform Member States thereof ; Whereas, if, at a specified date within the quota period , a considerable balance of the initial share of one or other of the Member States is left over, it is essential that that State should return a considerable part of such balance to the reserve in order that part of the Community quota should not remain unused in one Member State while it could be used in others ; Whereas, since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members, intended for slaughter if they are not slaughtered within four months following the date of their impor ­ tation . Derogations may, however, be granted in the event of an act of God (disease, accident) duly attested by a local authority certificate setting out the reasons for the slaughter . 4 . The said quota shall be administered in accor ­ dance with the following Articles . 5 . For the purpose of applying this Regulation , the levy fixed in accordance with Article 12 of Regulation (EEC) No 805/68 (') shall , as regards imports effected under the conditions laid down in Article 2 (4) of Regulation (EEC) No 1 93/75 ('), be applied to any quantities exceeding those indicated in the import licence . Article 2 Within the framework of the quota referred to in Article 1(1 ), the Common Customs Tariff duty for the animals referred to in the said paragraph shall be suspended at 4 % . Article 3 1 . A first part of 3 500 head shall be allocated among the Member States listed below. The shares shall apply from 1 July 1979 to 30 June 1980 , subject to Article 7, and shall be as follows : HAS ADOPTED THIS REGULATION Germany France Ireland Italy United Kingdom 1 50 head , 100 head , 25 head , 3 1 50 head , 75 head . Article 1 1 . For the period 1 July 1979 to 30 June 1980 , a Community tariff quota of 5 000 head shall be opened within the European Economic Community in respect of the imports from third countries of bulls , cows and heifers, other than those intended for slaughter, of the following Alpine breeds : the mottled Simmental breed and the Schwyz and Fribourg breeds, falling within subheading ex 01.02 A II b) of the Common Customs Tariff . 2 . Eligibility for this tariff quota shall be subject to the submission :  in the case of bulls : of a pedigree certificate ,  in the case of female animals : of a pedigree certificate or certificate of registra ­ tion in the herdbook, certifying purity of breed . 2 . The second part of 1 500 head shall be held as a Community reserve . Article 4 If requirements arise in countries of the Benelux Economic Union or in Denmark for cattle referred to in Article 1 ( 1 ), these Member States shall draw an adequate share from the reserve , in so far as the reserve permits . Article 5 1 . If 90 % or more of the initial share of one of the Member States referred to in Article 3 , or of that share less the amount returned to the reserve, where Article 7 has been applied , has been used up, that Member State shall immediately, by notifying the Commission , draw a second share , in so far as the reserve permits, equal to 15% of its initial share , rounded off upwards, if necessary, to the next unit . 3 . For the purposes of this Regulation , the above ­ mentioned cows and heifers shall be considered not (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (^) OJ No L 25, 31 . 1 . 1975, p. 1 «. 18 . 7 . 79 Official Journal of the European Communities No L 181 /7 with Articles 3 , 4 and 5 and shall inform each of them of the extent to which the reserve has been exhausted as soon as it receives the notification . The Commission shall , not later than 1 April 1980 , notify Member States of the amount in the reserve after the return of shares pursuant to Article 7. The Commission shall ensure that any drawing which exhausts the reserve is limited to the balance available and, to this end, shall specify the amount thereof to the Member State making the last drawing. 2 . If, after the initial share has been exhausted, 90 % or more of the second share drawn by one of these Member States has been used up, that Member State shall , in accordance with paragraph 1 , immedi ­ ately draw a third share equal to 7-5 % of its initial share, rounded off upwards, if necessary to the next unit . 3 . If, after the second share has been exhausted , 90 % or more of the third share drawn by one of these Member States has been used up, that Member State shall , in accordance with paragraph 1 , draw a fourth share to the third . The same method shall be applied until the reserve is exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , each of these Member States may draw shares lower than those fixed in these paragraphs if there are reasons to consider that such shares might not be exhausted . They shall inform the Commission of the grounds which led them to apply this paragraph . Article 9 The Member States shall take all measures necessary to ensure that when additional shares are drawn pursuant to Article 4 or 5 it is possible for imports to be counted without interruption against their accumu ­ lated shares of the Community quota . Article 6 Additional shares drawn in pursuance of Article 5 shall apply until 30 June 1980 . Article 10 1 . Member States shall take all measures necessary to ensure that the access to the tariff quota in question is restricted to cattle as specified in Article 1 ( 1 ) and (2). 2 . They shall ensure free access to the shares allo ­ cated to them for importers established in their terri ­ tory. 3 . The extent to which the shares of the Member States have been used up shall be recorded on the basis of imports submitted for customs clearance under cover of declarations that they have been made available for consumption . Article 7 Member States shall return to the reserve , not later than 25 March 1980 , the unused portion of their initial share in excess, on 5 March 1980 , of 20% of the initial amount . They may return a larger quantity if there are reasons to consider that such quantity may not be used . However, amounts for which import certificates have been issued but not used shall not be returned to the reserve . The Member States shall , not later than 25 March 1980 , notify the Commission of the total imports of the animals in question effected up to 5 March 1980 inclusive and charged against the tariff quota , the amounts referred to in the second subparagraph and , where appropriate , the proportion of their initial share that they return to the reserve . A rticle 1 1 On request by the Commission , Member States shall inform it of imports actually charged against their shares . Article 12 Member States and the Commission shall cooperate closely to ensure that the provisions of this Regulation are observed . Article 8 The Commission shall keep accounts of the amounts of the shares opened by Member States in accordance Article 13 This Regulation shall enter into force on 1 July 1979 . No L 181 /8 Official Journal of the European Communities 18 . 7 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1979 . For the Council The President G. COLLEY